Exhibit 10
 
Second Amendment to Employment Agreement
 
This Amendment (“Amendment”) is made and entered into as of October 31, 2017 by
and among Rudy Schupp (the "Executive"), Valley National Bancorp, a New Jersey
corporation (the “Corporation”) and Valley National Bank, a national banking
association (the "Bank") and amends the Employment Agreement entered into by the
parties hereto on May 7, 2014, as amended as of September 23, 2016 (the
"Employment Agreement").
 
WHEREAS, the Corporation and the Bank desire to extend the term of the
Employment Agreement until October 31, 2018 and to amend the Employment
Agreement to provide to the Executive retirement benefits under the 2009 and
2016 Long-Term Stock Incentive Plans (the “Stock Plans”) and to make certain
other changes; and
 
WHEREAS, the Compensation and Human Resources Committee of the Corporation has
agreed to the terms hereof.
 
NOW, THEREFORE, in consideration of the mutual promises provided in the various
agreements, the parties hereto agree as follows:
 

1.
Extension of Employment Term.  Section 1 of the Employment Agreement is amended
to extend the Employment Term until October 31, 2018, after which the employment
of the Executive may be continued.

 

2.
Position. During the remainder of the Employment Term the Executive shall
continue to serve in his current position or such other position as the
Corporation and the Bank shall determine as appropriate.

 

3.
Retirement Benefit.  If the Executive provides prior written notice to the CEO
of the Company of his intent to retire from his employment with the Company
during the Employment Term, then notwithstanding that he does not have five
years of service with Valley and his written notice does not meet the required
period for notice, the Executive’s retirement shall be treated as a qualified
Retirement under the Stock Plans and his award agreements.  With respect to any
performance restricted stock units, the units will remain outstanding after the
executive’s retirement from his employment with the Corporation and the Bank and
vest, or be forfeited, in accordance with the terms of the applicable award
agreement and Stock Plan.  If the Executive retires or announces his retirement
prior to the meeting of the Compensation and Human Resources Committee awarding
bonuses for 2017 performance, he nonetheless will be entitled to an equity award
and cash bonus for his service in 2017, the amount of which shall be in the
discretion of the Compensation and Human Resources Committee.

 

4.
Post Retirement Benefits.  The Executive shall be entitled to the post
retirement health and life insurance benefits set forth in Sections 5.7 and 5.8
of the Employment Agreement following the expiration or termination of his
employment with the Company for any reason whether during or after the
Employment Term.

 

--------------------------------------------------------------------------------

 

5.
Other Terms and Conditions.  All the capitalized terms used herein have the
meanings provided for in the Employment Agreement or the Stock Plans, except as
amended hereby.  Except as amended hereby, all of the terms, conditions and
covenants of each of the parties under the Employment Agreement continue in full
force and effect.

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

 
VALLEY NATIONAL BANCORP
                 
 
By:
/s/ Gerald H. Lipkin
     
Gerald H. Lipkin
     
Chairman and CEO
 

 
VALLEY NATIONAL BANK
 
 
By:
/s/ Ira Robbins
     
Ira Robbins
     
President
           
EXECUTIVE:
                 
/s/ Rudy Schupp
     
Rudy Schupp
   

 
 
-2-

--------------------------------------------------------------------------------